OFFICE OF THE AlTORNEY       GENERAL OF TEXAS
                               AUSTIN




Bon. Thorns R. Chandler
County Attorney
Robartson County                                   n
FWmklin, Texas




           Se fire In reoslpt of
1940, in which you submit the
aent~ far an opinfoar

           on September 3Z&,                   on WM held fa tihs
Bratond Independert  3ohool                    tm7rif.newhuther
or not a 100                                 Q 0olleeMd   in bho
Brexond soho                                   eats on the #lOO
vu~uatfon of                                    nQfntea8aos of
s~ohools wlthln   t                            on fallsd-to oafryr

                                      her eleotian was o&led
                                      1 board shall have puwer
                                        pon all trrabla proparty
                                        for suppiwt an6 nkalnten-
                                        dlstrtot; of and at the
                                   on Oh6 $100 valuatian of all


                          wm8 appmrsatly hsL4 in Blraapondon
                        th6 tal1~wl.n~ entry was made in the
                       under date of mvotaber 30, 198Ot

                  s or *s slmnetioe for looal maintsasaae
     tax held on #ove~Wr   M, 198C wme returns4 br BM
     pcesicldentand tho taUcp sheets being ozasined and
     the returns af the manager of the e2sotS.m Charles
     E. Lloyd,werr   sxara.l.neU
                              and tkmboard  foum! they
     were legrally oust. Bar thentar not exaeedlag bC
     oents on the $100 raluatlon t&are wsre otrat BB votes
     for and agefast  the same tax 21 votes; them bsfw
Hon. Them;   R. Chandler, iaga 2




      a total oi 99 votaa. Therefore it *as declared
      that the local tax osrried end that the school
      board 3Loll Lave power to anrually levy and ool-
      lrot a tex upon all taxable property in .said
      dlatrior. for SUpjTOrt and maintenanoe of pub110
      schools In said Brenior~dIndependent L;ohool Dis-
      trlct of and at the rate o? not exoeedlng 50 oenta
      on the $100.00 valuation of taxable property in
      said distriot, to be levied and aolleoted for the
      year 19Z1, and annually thereafter un1es.i it be
      di8cOntinu8d 8s provided by laW.*

          V!eunderstand that no eleotion hae been held slnoe
that time changing the tax rate thatmay be levied and ool-
leoted for the aupport and maintenance Qf the pub110 schools
in said dietriot.

          In Deoember, lQZ0, another eleoClon was aalled
to be held on the 28th day of January, 1921, to det8rEifue
whether the diBtriOt should issue bonda in the amount   ot
flxty thousand dollars for the purpoao or aonstructlng and
equipping a aahool billldlng, *and v&ether or not there rhall
be annually levied, as5eased  and eolleoted on all taxable
property in raid district for the current year and annually
thereafter while said bonde, or any of them, are outataad-
ing. a tax sofflalent to pay the ourrent interest on said
bond8 and proride e ainking fund surflaient to pay the
prinolpal at niaturitr ...*

          The Board of Trustees eaxwassed the eleotlon an6
entered in the minutes on January E!o, 1981 an crcde2 finding
that sald bond election bed oamled, together with the euth-
orization to annulally levy, asaaso end clolle0t.a sufficient
tax to pay the aurrtmt interest on said bonds and provide a
rufflolenb ainlclngfund to pep the prlnalpal at maturity.

          Aoting under the authority of the foreming   eleo-
t iono, the Board ot Trurtees of the Bremnd Indepandent
B&o01 Distrlot ha8 been levying a LoeaL maintenance tax
aad tar for th8 purpose QI* aerridog thee6 bonds1 the ooze-
bined rate not ezoeetllng BOti on the $I00 valnatloa. It ap-
pears that it requirea about 3OB on the $100 valuation to
aerv$ae the bonds, leavlw, aO$ on the $100 valuation for
operating the schools.

          It has been suggested by the sohool authorities
that the Board 3.~8
                  authorize& to &ivy a tax at the total rate
of 80# on the #lOO valuation, ainae the eleatfon held i,ri
                                                              511

i?on.Thomas R. Chandler, Pale 3



1920 authorized a 50:' limit for support and maintenance of
the public free schools, and the bond eleatlon bela aub-
sequent thereto, they were authorlzod by that eleotlon to
levy and collect a sr:fflolc:nttax In addition to the 504
levy to service the beads.

          You reguest our oplnlon es to whether the Board
or Trustees Is authorized by virtue of the above tax
elections to levy taxes at a rate not to exoeed $1.00 on
the $100.00 val~uatlon, being the present statutory maxlmun
rate, without acy further eleotlon.

           We shall not attempt to revleu the early history
of the Bremond Independent Johool Dietriot, but In 1919 the
Legislature in extendlag the boundaries of said dlatrlot,
provided in Rouse Bill 151, Ch. 53, 3peolal Laws of Texas,
2nd Called ,Sessloo, 46th Legislature, p. 135, as follows:

          W3eetlon 1. That there Is hereby areated an4
     eatabllshed In Robertson County, Texas, and lnoer-
     gorated ror free school purposes onlp, umber the
     mae or, ati to be known as, the Breuond Xadegendent
     Sohool Bistrlot, which shall lnoluae within Its
     llults the followIn described terrltoryr    (3ettlng
     out the rield notes)

          "Seotlon E. The said Bremom3 Indepsndent
    Yohool District eDa1.l have and ererclrre, and la
    hereby vested with all the rights. powers. pxlti-
    lagas and duties ct a town orq~vilia& lncrfir~crated
    under the General Laws of the State for Free echool
    pxpores   only, and the Board or Truetees fcx the
    said Bramond Independent 3ehool Blatriot shall have
    and exerolse, and is hereby vested and aharged wlth
    all the rlghte, powers, prloilsgea aud duties, oon-
    furred, aad lnpceed by the Cenexal Laws of the State
    upon Trustees of fcdependent St&o01 Districts trreated
    and organized for school purposes only under the
    General Laws or the 3tate. APlong the,rlghts, pow-
    ers. mfvlleaas atd duttea hehtla ammtloued shall
hon. Thooau zi. Chandler, Pape 0




     in Brexosd Independent ScbooL District, in the
     *Sootan Galla Ooexaon .Sohool Dietriot and the %camond
     Comon Sohool Dlstrlot nay .contlnue to be colleoted
     in the territory ooxprlalng said dlstrl,ot, respeo-
     tlvely, and s~:lled as the Board of Trustees may
     see fit, until the Indepsndedt 3ohcol Dlstrlat
     hereby created shall, aa a -ahole; vote a a&o01
     tax after whloh the tax oo voted ehall be in lieu
     or any and all o.ohool taxes heretofore rot05 in
     dald school dlstrlot, aad all uncoLleoted taxes
     tn said dlotrlat ehall b6 oollectod    and applied
     as the Board of Trustees of the newly created
     dlrtriot shall dcea wise."

          In coklderlng   the statutes in forde at the tine
the Brenond Independent3ohool Dlstrlot authorlead the levy
an5 collection ot the above-mentioned taxes, it la cleoessary
to bear in mind the dlstlnotlob between a town or village
lnoorporatedtar rree sohoo$~purpoees oaly, end a olty or
tow whloh had eoqulred exclusive oontrol QC the publlt fire
sohools within its  Umltn.    It will be note5 that House
Bill So. 151, 9n5 Called 3esslon, 58th Legislature, vesteb
the Bramond Inde@tmdsnt~3ahool Dlatrlot wlth the powers,
prlvlleges and dutlsa or a *town or ~~ll.age inoorporated
under the General Laws of, the 3tate for rreu ~eohool purposes
only,* and with rererenoe to the power8 of le@Qg     a55 ool-
leatlng taxes *for thh ~issuanoe af bonda and the emotion
or sohooi housea, purohaalng sltes’aad   aq&ueent  therbtor,
an5 the aalatenanoe or pub110 sohc4ts.e the ssxe powars were
granted a3 =xefe *provided under Oaneral Laws for th8 levying
and mllemtion or taxoe ror the said purposea in towns and.
vllSages inooqorated r0r free aohool purposes only.*

          Chapter 10, Title 43, Revised Statuteir, 1911 (Com-
plete Texan Satutea,, 19W], provided for the lnoorporation
ot a tom or village for free sahool purposea only. After
setting out the method ior euoh ineorgoratlon, It was pro-
vided in Artlole 2961:

          *... And provided a&so that all. sob001 lnaor-
     poratlons hereafter rormed un5er the provlelone 0r
     this Chapter ahnll have the right to levy an5 oolleot
     taxes and laeue ~bonds for school purpoees, the
     a%ne as school lnoorporatloas heretofora lomed...e
          *Trustee8 of a dletrlat that ha6 been or may
    hereafter be, lnoorporatcd under general or speolel
    lane, ror eohool purpoeen      only, shall here power
    to levy end oolleat en annual ad telorem..tax not
    to exceed tlrty oenta on the one hundred dollar
    valuation of taxable property of the dlotrlot, for
    the aeintenanoe    of sahools   therein,    and 4 tax not
    to sxoeed twenty-fire oants on the one hundred
    dollars for the purcheoe or sltLs and the purohas-
    ing, ooastruotion,    repairing    or sQ~ippiag publfo
    free school bulldluga wIthin the llmlts OS euoh
    fnoorgoreted diatriote; provided that the amount
    0r maInten4anoe tax:. together wlth the amount or
    boab tax of the dlatrlat, shall        nevuc exoeed FTrtp
     oents     on the one hundred   dollars   valaation   of


     purposes, to be made payable not exoeedint; forty
     years tram date, In eooh anm as they shall deem
     erpedlent,    to bear interest   mt   to exoeed iire
     per  oent per annum; provided,,     t&t  when suoh bulld-
     1,ngs are to be wooden the bon&s hereln       provided
     for shall Dot rua for 4 longer       per108 th4n tweut~
     years;   grorided,   that the fqgregate    amount of bonds
    issued for the above named purpose ehall never
    reaoh maoh en araoiuatthat the tar or twenty-ftve
    oentr on the hundred dollaro veluetion    of property
    fn the diatriot  nIlA not pay awrmt    intercarrt.aoQ'
    pxoride a AnkIng fund auffioIeot to pay the prlnoi-
    pa2 at maturity; and provided, ,further, that no
    suoh tax~ehallbe    levied and no suoh bonds issued
    until after an eleotlon shall hare been held,.
     wherein    a m@rity   of the taxpaying voters voting
     at said    eLeoflon ehall have voted In favor of
    the levying of eafd tax, ot the iamancs  of 44Id
    bonde, or both, aa the oaae may bei provided, Giet
    the lpsoiflc rate oi tax need not be Qeterrnlaed In
    the eleotion. (Aeta lOC8, p. 265, aeo. 154. Ameodad
     Aat     1809,, p. 17.)”
          Although the present ilrtfclo 7, 340. 3 of the Texas
Qonetitutlon proclaimed 3anwmy 80, X9%7, hse ralscgdthe lImlt-
atIon upoa the tax rate In eohool distrlots to One Dollar 011
the One Hundred Dollar ualuetion on property subjeot WJ taxatioa
in auoh dlstrioto,~ at the time B-nd    Inbepmdent  3ohool D&T-
triot eet its tax rate by election, Azrtlole 7, 3~. 3 of the
Texas Conatitutlon provided, In part, aa follows:
                                                                              514


Hon. Thomas R. Chandler, PaEe 6



          * . . . And the legislature may authorize an
     additional ad valoram tax to be levied and colleatsd
     within all school districts heretofore    formed or
     hereafter roraed, ror the further mrilntenanoe of
     public free schools, and the erectlon~ and eci::lpment
     or sob001 buildings therein; provided, that a majority
     or the qualliled property taxpaying voters or the
     diatrlot voting at an eleotlon to be hold 4or that
     purpose shall tote ouch tax, not to exceed lrrany
     one year flit7 ceots on the one hundred dollar
     valufltlon or the property subjeot to taxation In
     such U&riot,      but the 1imItatlon upon the mount
     of echo01 dlatr!at tax herein authorized shall not
     8p;lr to incorgoratsfi cities or tom+9 ofmstitut-
     ing aemrate and independent se5001 dlstticts.W

          ConsiderinlT, the tm eleotions held In this sohool
dlstrlot in lB2C and 1921 in t&e 11&t of the statutory and
oonatitutlonel llmltatlons upon Paid school dietriot, it Is
olear t.hat in authorizing  the Board of Trustees k, amaually
levy and oollaot a tax up02 all taxable poperty in said
dlstrlot for support, and mi.ntenancff of publh  sohools there-
in, at the rate of not axoeeding fifty cents on the one
hundred   dollar   valuation   CEi taxable   property   In said   distrfote
It was intended to eat the maxbum   rete allowed by law whlah
would require  that the aomblned rates ror mafntanauoe end
bonds should not exoeed fifty aants on the one huadrad dol-
lar PaluetIon. To give-.any other aonetruotlon to the intaz-
tion of the voters  would require a resumption they intended
to do an act iorblddea by the eonst s tutional and atatatory
laws 0r the State.

           l?otnithetaadl~ tha oonotltntlonal and statutory
maxImum tax rats for school dlstrlctr were subsequently
raised fro= fifty  oenta to Cne Dellar on the G5eTNndred
Dollar valuation, suoh ohaage did not of itself increase
s?,e tax rate theretofore voted by school dlstrfats, but
merely extended the sraxiaurarate, ao.that the property tax-
paying voters fn oohool diatrlats night anttrarlze their
&ovelening boards In ac electldn oalled ior that purpose
to levy ar.d oollect 4 (qreater tex. Conatltutlon, Art. 9,
3eo. 35 R.o.3. or Tex44, 1925, Articles 2764, 2Wi, 27W,
2799, iH?OC and 2@01.

          Under the iacta stated in your latter, the totem
or Bremond InBependent iiohool Dietriot, qualified to votd
insuch 42 elsotloxl. kave new@ eonssl?ted to be taxed at a
                                                               515
Eon. Thomas B. Ch$wller,   P6lR87


rate greeter  than the maximum rats which they voted in 1920
lQiah was, In t&a wards ot the statute, that "the snzount
oi mlntenanae   tax, to&ether with the a;lount of bond tax
of the Eietriat, shall never exoao4 BOd on th8. one hundred
dollars valuation of taxable property.*

          We therefare answer your question in the negative.


                                    Your8 very truly




CCCtpbp



                 APPROVED~    14, 1940

                /Jc-d-d.k
                 ATTORNEY GENERAL OF TEXAS